Citation Nr: 1310088	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back disability of pain in the thoracolumbar spine with lower dorsal kyphosis and lumbar lordosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
In an August 2012 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disability.  The Veteran's claim for service connection for a low back disability was remanded for further development by that decision.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No spinal disability was noted on examination for entry to service.

2.  There is clear and unmistakable evidence that the Veteran injured his spine prior to entry into service.

3.  The service treatment records reflect frequent treatment for low back pain with findings of scoliosis, lower dorsal kyphosis and lumbar lordosis.

4.  The Veteran was discharged from service due to low back disability.

5.  It is not clear and unmistakable that the pre-existing low back disability was not permanently aggravated by service.  
CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound upon entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2012).

2.  A back disability of pain in the thoracolumbar spine with lower dorsal kyphosis and lumbar lordosis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  Law and regulations

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003;  see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

III.  History 

The Veteran's August 1954 medical examination report for service enlistment reveals no spinal disability.  Report of "initial flying" examination dated in August 1955 reflects normal clinical evaluation of the spine, with the notation that there was no tenderness, curvature, or deformity, and that gait and posture were normal.  Under "notes," it was indicated that the Veteran had "injury in 1948 with some residual aching.  Existed prior to service." 

A January 1956 treatment note reflects a history of fractured back in 1950.  An x-ray study dated in January 1956 showed scoliosis of the lumbar spine with convexity to the right, but no other abnormality.  A hard mattress and exercises were advised.

Service treatment records reflect low back complaints from August through October 1956, assessed as low back strain.  During an August 1956 orthopedic consultation, the Veteran reported that he had been struck in the back by a charging deer in 1948 and he had had intermittent back since then.  Physical examination showed full range of motion, negative neurological findings, no evidence of spasm or tenderness, and no scoliosis.  There was poor posture with lower dorsal kyphosis and slightly increased lumbar lordosis.  The examiner postulated that he may have an old collapsed vertebra from 1948, juvenile epiphysitis with aggravation by postural habits.  

Report of examination dated in November 1956 reflects normal clinical evaluation of the spine, with the notation that there was no muscle spasm, no disability, and full range of motion.  Under "notes," it was indicated that the Veteran had severe low back pain since July, which existed prior to service, following "injury in a hunting accident when he was charged by a deer."  An orthopedic consultation revealed no cause for pain.

Report of separation examination dated in February 1957 reflects abnormal clinical evaluation of the spine:  The examiner noted lower dorsal kyphosis of unknown cause; lumbar lordosis of unknown cause; as well as chronic and severe back pain.  It was noted that the chronic severe low back pain existed prior to service and that it had not been aggravated beyond normal progression by military service.  

The Veteran was examined by a private physician in April 1957.  The Veteran reported recurrent lumbar pain since January 1956.  The diagnosis was low back pain of undetermined cause.

VA outpatient treatment records dated in March and April 2010 reveal that the Veteran reported complaints of chronic low back since a plane accident in 1956.  X-rays revealed arthritic changes.  

A March 2010 letter from a chiropractor states that the Veteran was seen for periodic low back complaints in the past and these episodes resolved in the early 1990's.  A letter from another chiropractor, also dated in March 2010, states that the Veteran had severe arthritic changes in the cervical and thoracic spine that was consistent with a major injury to the cervical and thoracic spine approximately 50 years ago.

On VA medical examination in September 2012, the examiner noted that the Veteran had arthritis of the thoracolumbar spine.  The diagnoses included mild grade I spondylolisthesis L5 on S1, with severe intervening disc space narrowing, and degenerative spondylosis throughout the entire lumbar spine.  The VA examiner opined that the Veteran had a low back disability that clearly and unmistakably existed prior to service.  She stated that she was unable to opine as to whether there was clear and unmistakable evidence that would support the finding that the pre-existing low back disability was not permanently aggravated by the Veteran's period of service beyond the normal progression of the disease or injury.  She did opine that it was less likely as not that the Veteran's current low back conditions of scoliosis, kyphosis, degenerative disc disease, and spondylosis/spondylethesis, are caused by, aggravated by, or aggravated past the normal progression and/or a result of in-service events. 

IV.  Analysis

In this case the Veteran was not found to have any spinal disorder on enlistment to service, and he therefore is presumed to have been sound at entrance absent clear and unmistakable evidence of a pre-existing disability.  In light of the numerous references in the service treatment records (STR) to a back injury/disability that existed prior to service, and in light of a September 2012 VA opinion that the Veteran had a low back disability in service that clearly and unmistakably existed prior to service, the Board finds that there is clear and unmistakable evidence of a low back disability pre-existing service.  38 C.F.R. § 3.304.  Because the pre-existing disability was not shown on entry, however, the Board's analysis does not end there.  

The Board finds that the Veteran's low back disability increased in severity during service.  The Board recognizes that the STR contain notations that the Veteran's pre-existing back disability did not increase in severity beyond the normal progress of the disease.  However, the Board finds that the greater weight of the evidence of record reveals otherwise.  This is shown by the fact that no back disability was shown on entry to service, and that the STR show frequent complaints and treatment for back pain, resulting in the Veteran being medically discharged from service due to back disability.  Such indicates that the Veteran's back disability increased in severity during service. 

The Board recognizes that the September 2012 VA examiner opined that it was less likely as not that the Veteran's current low back conditions were aggravated past the normal progression and/or a result of in-service events.  However, when it is found that a Veteran's pre-existing disability increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Wagner.  The VA examiner's opinion of no aggravation does not arise to the level of clear and unmistakable evidence that there was no aggravation beyond the normal progress of the disease.  Furthermore, earlier in her opinion she stated that she was unable to determine if there was clear and unmistakable evidence supporting that the pre-existing low back disability was not permanently aggravated by service.

Because the Board has found, that there is no clear and unmistakable evidence that the Veteran's preexisting low back disability was not aggravated by service, the presumption of soundness at entrance is not rebutted.  See Wagner, 370 F.3d at 1096-97.  Accordingly, the Board is left with no recourse under the law but to conclude for purposes of this analysis that the Veteran did not have a pre-existing disability (i.e., was sound at entrance) and that the back disability that manifest during service, characterized by pain in the thoracolumbar spine with lower dorsal kyphosis and lumbar lordosis, was incurred in service.  Thus, entitlement to service connection for a back disability, characterized by pain in the thoracolumbar spine with lower dorsal kyphosis and lumbar lordosis is warranted.  38 C.F.R. § 3.306.




ORDER

Service connection for back disability of pain in the thoracolumbar spine with lower dorsal kyphosis and lumbar lordosis is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


